DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2020 has been entered.
 Response to Amendment
The amendments, filed 04/07/2020, have been entered and made of record. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 04/07/2020 have been fully considered but they are not persuasive. See the reasons set forth below.
Applicant states, “Chi does not teach or disclose a watch that is in communication with a physically separate device that includes a holography module, which displays one or more holographic objects in three-dimensional space. Rather, Chi teaches a watch that includes a holography module that outputs a hologram…. Chi teaches that the holography module 156 is part of the watch, as shown in FIGs. 3 and 8 of Chi.”
In response the Examiner respectfully disagrees. Figure 1A is a block diagram of a mobile terminal 100 having components such as display unit 151 and holography module 156. Chi 
Furthermore both the mobile device as shown in figure 1A and the watch type mobile terminal include similar components and features. That is, both the mobile terminal 100 and the watch include holpgrpahy module 156.  See figures 1A and 2 shown below for Applicant’s convenient.

    PNG
    media_image1.png
    655
    467
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    391
    340
    media_image2.png
    Greyscale

Therefore, the mobile terminal 100 is also configured to include a holography module.
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eim et al. (US PG PUB 2016/0327911 hereinafter referred as Eim) in view of chi et al. (US PG PUB 2016/0202873 hereinafter referred as Chi).  
Regarding claim 1, Eim discloses a method for controlling movement of holographic objects, the method comprising:
providing wireless communication between a mobile device having a holography module and a watch device having one or more sensors, the watch device being worn by a user (see paragraphs 0038 and 0043 wireless communication; see also paragraph 0076);
outputting, by the holography module of the mobile device, one or more holographic objects in three-dimensional space (see figure 1A and paragraph 0076);
detecting user’s selection of one of the holographic objects (see paragraph 0136);

transmitting, by the watch device to the holography module of the mobile device, the direction of rotation of the crown and the rotational speed of the crown (see paragraphs 0188 and 0190-0192; see also paragraphs 0037-0038 and 0051); and
changing position of the selected holographic object, by the holography module of the mobile device, within the three-dimensional space by moving the selected holographic object, wherein direction of movement of the selected holographic object corresponds to the direction of rotation of the crown and wherein speed of the movement of the selected holographic object corresponds to the rotational speed of the crown (see figures 3A and 10 and paragraphs 0193-0197 and 0202 change the arrangement of images based on the rotation of the crown).
	Claim 1 differs from Eim in that the claim further requires the watch device and the mobile device are physically separate devices.
	In the same field of endeavor Chi discloses a physically separated watch device and a mobile device (see figure 3 watch type device with component 156 and mobile device 100; see the mobile device as shown in figure 1A; a holographic image outputted on display unit 151; see also paragraph 0144 and the response above).
Therefore in light of the teaching in Chi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eim by specifically providing a watch device separate from another device in order to perform projector function and to provide interconnecting launch screens between two terminals. 

Regarding claim 3, Eim discloses relation between the rotational speed of the crown and the speed of the movement of the selected holographic object is predefined by the user (see paragraphs 0106 and 0179).
Regarding claim 4, Eim discloses detecting, by the one or more sensors of the watch device, pressure applied to the crown of the watch and communicating the pressure applied to the holography module (see paragraph 0115).
Regarding claim 5, Eim discloses the pressure applied indicates an axis within the three-dimensional space along which the selected holographic object is desired to be moved (see paragraphs 0114-0115).
Regarding claim 6, Eim discloses the direction of rotation of the crown indicates a change in orientation of the selected holographic object within the three-dimensional space (see paragraphs 0076 and 0190-0192).
Regarding claim 7, Eim discloses detecting the user’s selection of one of the holographic objects further comprises: detecting user’s finger direction; extrapolating the detected direction within the three-dimensional space until an intersection with one of the one or more outputted holographic objects found; and identifying the user’s selection based on the intersection within the three-dimensional space (see paragraphs 0076-0080).
Regarding claim 8, the limitation of claim 8 can be found in claim 1 above. Therefore claim 8 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also figure 1A.
Claims 9-14 are rejected for the same reasons as discussed in claims 2-7 respectively above.

Claims 16-20 are rejected for the same reasons as discussed in claims 2-6 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	May 6, 2021